Name: Commission Regulation (EC) NoÃ 1896/2004 of 29 October 2004 amending Regulation (EC) NoÃ 1499/2004 of 24 August 2004 on certain exceptional market support measures for eggs in Belgium
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  trade policy;  animal product
 Date Published: nan

 30.10.2004 EN Official Journal of the European Union L 328/64 COMMISSION REGULATION (EC) No 1896/2004 of 29 October 2004 amending Regulation (EC) No 1499/2004 of 24 August 2004 on certain exceptional market support measures for eggs in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular Article 14 thereof, Whereas: (1) Because of an outbreak of avian influenza in Belgium, the Belgian authorities adopted market support measures regarding hatching eggs. These measures were treated as exceptional market support measures within the meaning of Article 14 of Regulation (EEC) No 2771/75 by Commission Regulation (EC) No 1499/2004 (2). (2) Article 1(1) of Regulation (EC) No 1499/2004 determines the period in which the eligible hatching eggs should have been processed. Close examination of the situation in April and May 2003 shows that it was not possible, for veterinary and health reasons, to observe that period. It is necessary therefore to prolong it. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 In Article 1(1) of Regulation (EC) No 1499/2004, the date 5 May 2003 is replaced by 13 June 2003. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 275, 25.8.2004, p. 10.